                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TONY MAURICE BELFIELD,                             Case No. 21-cv-01838-HSG
                                   8                    Petitioner,                         ORDER GRANTING EXTENSION OF
                                                                                            TIME TO FILE IN FORMA PAUPERIS
                                   9             v.                                         APPLICATION OR FILING FEE
                                  10     JASON PICKETT,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner, has filed a petition for a writ of habeas corpus pursuant to 28

                                  14   U.S.C. § 2254. On March 16, 2021, the Court informed Petitioner that this action was deficient

                                  15   because Plaintiff had failed to pay the $5.00 filing fee or file an application to proceed in forma

                                  16   pauperis. Dkt. No. 2. On April 22, 2021, Petitioner filed with the Court a notice of change of

                                  17   address and a request for a status update. Dkt. No. 3. In light of Petitioner’s recent change of

                                  18   address, the Court sua sponte grants Petitioner an extension of time to either pay the filing fee or

                                  19   file an in forma pauperis application. By May 31, 2021, Petitioner shall either pay the $5.00 filing

                                  20   fee or file an application to proceed in forma pauperis.

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 30, 2021

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
